DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter/Reason for Allowance
Claims 1-17 are allowed. The following is an examiner's statement of reasons for allowance: The claims 1-17 contain allowable subject matter. In particular, the prior art of record does not teach or suggest the claimed limitations of (in combination with all other limitations in the claim) an image sensor configured to receive the light reflected from the target object to detect a visible invisible mixture image including an invisible component and a visible component and an invisible image including an invisible component; and an invisible component remover, based on the visible invisible mixture image and the invisible image which have been detected, configured to remove the invisible component from the visible invisible mixture image to generate a visible image, the invisible component remover including: a removal calculator configured to perform a removal calculation process of an invisible component with respect to the visible invisible mixture image; and a noise reducer configured to perform a noise reduction process on at least one of an image to be input to the removal calculator and an image to be output from the removal calculator.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Identification of Closest Prior Art
The closest prior art is US Publication No. 2008/0283729 to Hosaka which a video signal processing apparatus includes an image sensor and an infrared component remover. The image sensor receives light through a color filter, the color filter including long-pass filters only or a combination of a long-pass filter and an all-transmissive filter. The long-pass filters in the color filter a visible-light transmissive long-pass filter for permitting a visible-light component and an infrared-light component to pass therethrough and an infrared-light transmissive long-pass filter for permitting an infrared-light component to pass selectively therethrough. The infrared-light component remover removes an infrared-light component contained in a signal having passed through the visible-light transmissive long-pass filter, with transmittance data of an infrared-light region of the visible-light transmissive long-pass filter and the infrared-light transmissive long-pass filter applied. However, Hosaka fails to teach the claimed limitations (in combination with all other features in the claims) as cited above.   
 

The other art is US Publication No. 2020/0077010 to Noguchi which teaches an imaging device includes: an optical filter 12 that divides a pupil of an imaging optical system 10 into a first pupil that transmits visible light and a second pupil that transmits invisible light; an image sensor 20 that is sensitive to the visible light and the invisible light; and a processor that generates a first pupil image as an image of the visible light and a second pupil image as an image of the invisible light based on an image captured by the image sensor 20, and detects a phase difference between the first pupil image and the second pupil image. This simplifies the communication setting for enabling communication with the apparatus or device via the wireless interface. However, Noguchi fails to teach the claimed limitations (in combination with all other features in the claims) as cited above.          




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW H. LAM whose telephone number is (571)270-7969 and fax number is 571-270-8969. The examiner can normally be reached on Mon-Fri, 9:00 AM-5 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW H LAM/               Primary Examiner, Art Unit 2675